Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Solosko et al. (US 20100228113; hereinafter Solosko) in view of Libbus et al., (US 20100056881; hereinafter Libbus), Jones (US 20120253162), and Lang et al., (US 20130141093; hereinafter Lang).
Regarding claims 1 and 8, Solosko teaches (Figs. 1-3) a sensor sheet for biological information measurement (biomedical electrode assembly 100), the sensor sheet comprising a first adhesive sheet (retention seal 112 including the adhesive coating) to be applied to a skin of subject (Para. [0060]), a second sheet (support substrate 109 including the bonding between circuit layer 106 and support substrate 109) to be stuck to a first surface of the first adhesive sheet (see Fig. 2; Para. [0063], [0067]), and an electric circuit comprising a plurality of electrodes and wires connected to the plurality of electrodes, the electric circuit (circuit 107 and electrodes 108; Para. [0056]) provided in an area in the second sheet (see Fig. 2; printed polyester circuit layer 106 overlays an area of support substrate 109), wherein the second sheet is thicker than the first adhesive sheet (support substrate 109 has a thickness of 0.4-1.3 mm, while retention seal 112 has a thickness of 0.025 mm or 0.125-0.25 mm; Para. [0057], lines 1-3 and Para. [0060], lines 1-4), and the first adhesive sheet is higher in stretchability than the second sheet (the support substrate 109 is more rigid than the flexible retention seal 112; Para. [0081], lines 4-7).
Solosko does not teach that the stretchability of a peripheral edge area of the second sheet is higher than that of a center area of the second sheet, wherein the peripheral edge area of the second sheet is a buffer area having a stretchability that is lower than that of the first sheet and higher than that of the center area of the second sheet, and further wherein the peripheral edge area of the second sheet is formed of a material having a stretchability that is higher than that of the center area of the second sheet. However, Libbus teaches (Figures 1B-1G) a sensor sheet (100) for biological information measurement, comprising a first sheet (support) and a second sheet (cover); wherein the stretchability of a peripheral edge area of the second sheet (cover) is higher than that of a center area of the second sheet (the second sheet is made using a material with a first thickness in the central portion and the same material with a thickness lower than the first thickness in the 
The Solosko/Libbus combination fails to teach that the second sheet is an adhesive sheet. However, Solosko discloses that the second sheet (109) is bonded to a circuit layer (106). Furthermore, Jones teaches a sensor sheet for biological information measurement in which a second sheet (130) is an adhesive sheet (sheet 130 and the adhesive used to bond sheet 130 to circuit layer 110), ([0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adhesive bonding taught by Jones in place of the bonding disclosed by Solosko because the bonding disclosed by 
The Solosko/Libbus/Jones combination fails to teach slits formed in the peripheral edge area of the second sheet. However, Lang teaches (Figures 3-8) a sensor sheet (18) for biological information measurement, comprising a first sheet (19) and a second sheet (17), ([0055]-[0056]); wherein slits are formed in the peripheral edge area of the second sheet ([0063], [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Solosko in view of Libbus to include slits formed in the peripheral edge area of the second sheet, as taught by Lang, because the modification would reduce eddy current formation in magnetic field situations (Lang; [0005], [0063]).
	Regarding claim 2, Solosko teaches (Figs. 2 and 3) that the second sheet is smaller in area than the first sheet, and is stuck to a center area of the first sheet except a peripheral edge of the first sheet (Figs. 2 and 3 show that the support substrate 109 is smaller in area than the retention seal 112, and is disposed at the center of the retention seal except for the peripheral edge).
	Regarding claim 4, Solosko teaches that the second sheet is much thicker than the first sheet (0.4-1.3 mm as opposed to 0.025 mm or 0.125-0.25 mm). Examiner holds that one of ordinary skill in the art would recognize that the second sheet, being much thicker than the first sheet, would have a higher mechanical strength than the first sheet. Further, when describing a second embodiment of the invention, Solosko teaches that “in the previous embodiment,” i.e. the 
	Regarding claim 6, Solosko teaches (Fig. 1) that each of the wires are formed on a film base material (circuit layer 106). Solosko further teaches that the upper layers (circuit 107 and connector 102) are more rigid, i.e. less flexible, than the other layers (Para. [0081], lines 10-13). Examiner notes that although para. [0081] references a second embodiment of the invention, elements 107 and 102 are a shared feature between both the first and second embodiments.
	Regarding claim 7, since the device of Solosko teaches all the structural limitations of claims 1 and 7, and further teaches that the device is intended for “multi-day application” (Para. [0010]), it is capable of performing the function of this claim, providing continuous electrocardiographic measurements for at least two weeks. Examiner is considering this to be intended use under MPEP 2114.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Solosko in view of Libbus, Jones, and Lang.
Regarding claim 3, Solosko further teaches that the first sheet comprises polyurethane as a main component (Para. [0060], lines 1-4), but does not teach that the thickness of the sheet is no more than 20 µm, instead teaching that the thickness is 25 µm (Para. [0060], lines 1-4). However, both Solosko and the instant invention teach that the polyurethane layer is sufficiently thin as to allow water vapor to permeate through it. Pending a statement of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a polyurethane layer of 20 µm and 25 µm would have the same properties, as the values are sufficiently close (see MPEP 2144.5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Solosko in view of Libbus, Jones, and Lang, as applied to claim 1, and further in view of Dupelle et al., (US 20130325096; hereinafter Dupelle).
Regarding claim 5, the Solosko/Libbus/Jones/Lang combination does not teach that each of the wires has a meandering shape in a surface of the second sheet. Dupelle teaches (Fig. 4) an analogous sensor sheet (electrode patch 400), comprising a first sheet (adhesive film layer 430) and a second sheet (backing 470), with electrodes (450) and wires (electrical conductors 440) disposed thereon (Paras. [0057] and [0059]). Dupelle further teaches that the wires may be in a meandering shape, as this would permit the electrodes to move with the movements of the subject’s skin (Para. [0058], lines 26-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Solosko/Libbus/Jones/Lang combination by forming the wires to have a meandering shape, as taught by Dupelle, as this would allow for the device to better flex with the patient’s movements.
Response to Arguments
Applicant’s arguments filed 12/28/2020 have been fully considered.
Applicant’s argument regarding the newly added limitation “second adhesive sheet” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Jones, which teaches a sensing sheet having a second sheet which is an adhesive second sheet. In combination with Solosko, Libbus, and Lang, the modified device teaches the limitations of at least amended claim 1. 
Regarding Applicant’s arguments that Lang fails to teach that the second sheet is thicker than the first sheet and the limitation “slits formed in the peripheral edge area of the second sheet” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794